Title: To James Madison from Charles Pinckney, 20 March 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
March 20: 1802 In Madrid
I have yesterday recieved your favour by Mr: Rose Campbell & immediately sit down to answer it. You say that only three Letters have been recieved from me. This is astonishing. I wrote four from the Helder & Amsterdam—one from the Hague: one from Brussells & Two to the President from Paris—one by Way of Havre & the other of London. The latter I gave to Mr Grant to forward. From Bourdeaux two & this is the fourth from Madrid & one from the Escurial. Until however very lately the Post from Madrid is extremely uncertain & from the Length of time that occurs & the uncertainty even from Paris for some months past I am not much surprised at some of my Letters miscarrying. I am hopeful however that all from the Escurial & Madrid will get safe—& these will give you some statement of our affairs here. They will inform you of the number of our Vessels that have been detained & condemned of those that are still in suspence, & the remedy I have proposed to the Spanish Government as the only probable one of ever soon deciding these things. It is that of the nomination of Commissioners in the mode formerly adopted. I am still waiting the answer to my different Letters to Mr: Livingston written since the 2d. Febry. on the subject of Louisiana & the Floridas as much more must depend upon the influence of France & her opinion, than any thing else. It is said that Spain is discontented with the cession she has made & that it is one of the reasons of Mr Urquijos disgrace, but situated as We are We must not only move with deliberation but with great caution & delicacy. I mean to go to Aranjuez in about a Week & I trust when you recieve my propositions to the Minister that you will not only approve them but particularly the manner in which they have been offerred. You may be assured that every thing shall be done by me to smooth over things that are unpleasant & obtain by mild & moderate language & conduct, the Justice that is due to our citizens. I have already found this efficacious in many instances & the release of more ships than had occurred for some time & the removal of the Quarantine, where the Spanish consuls certificate is produced, are joined to their speedy answer of my letters a proof of the Wish of their Government to oblige us. How far they may do so in the case of the Floridas remains to be proved. If the Object of France has been to obtain Louisiana in order to bridle the conduct of the Western Country & hold a check over their commerce, they will oppose the cession to us as it will defeat their intentions in a great degree to put us in posession of Florida.
I fear too that the Spaniards will consider it dangerous to give us such ports in the gulf of Mexico & so near to Cuba & their continental posessions. If the French have made them believe it is necessary to have their nation as a Barrier between us, they will consider this attempt to obtain Florida as verifying the predictions of the French & be of course disinclined to it. I foresee all these Objections but am nevertheless determined to make the attempt in consequence of your Instructions. The only hope I have is from their Want of Money here & as I have held out the idea to them of a purchase I am hopeful they will treat. I am to have an interview with the Prince of Peace on the subject & as soon as I can collect or discover his opinion I shall be able to know if it is possible to succeed. If he patronises the attempt we shall do very well but if he is opposed to it nothing can be done. I have been & am so much employed in the Business of reclamations & in the numerous suits now depending in their Tribunals that I scarcely have a moment to myself. You can have no idea of the immense labour of this Mission & the accumulated Business of it. I am now recieving every day answers & representations on Business that has occurred in many instances 2, & 3 Years Since & numerous ones in 12, 10 & 6 months & been that time before either their Departments or Tribunals. My representations on the subject of the Supposed Blockade of Gibraltar & on the Floridas have been made in the Spirit & terms of your instructions. I am also collecting all the information I can with respect to their discriminating Duties in Italy Spain & Portugal & have written to all our Consuls in these three countries a circular Letter on the subject. I have likewise purchased a small mercantile Book on the same which I mean To send you when I can find an Opportunity. I send you at present no Opinion on the affairs of Europe generally because until the arrangements at Amiens are finished it is impossible to say what will be their future fate—if Bonaparte is honest it is in his power to give rational liberty not only to France but to all the newly formed republics of Batavia Italy & Switzerland: I still hope he will do this at a proper time. If he does not after all the lost Blood & Treasure of the last 12 Years our own will be the only truly free country in the World—the only one which in the general Deluge of the rights of Man has been suffered by a benignant providence whose designs are unsearchable to float like the Ark of Noah untouched to preserve those Seeds which are yet one Day to repeople a World of Liberty.
I am sorry to inform you that I have been very sick for some Weeks. The cold keen air of these high Castilian hills higher it is said from the Sea than the Top of the Alps gave me some thing bordering on a Pleurisy. I am however now able to go out again & will Write You in future fully & constantly by Bourdeaux & Cadiz. Present me in the Most affectionate & respectful terms to the President. His Speech is exceedingly praised here & all Europe turns an astonished & I fear some of them a suspicious Eye to our rising & happy country. With a wish that heaven may continue to bless it with Liberty peace & Content I conclude myself with affectionate regard & sincere friendship Dear Sir Yours Truly
Charles Pinckney
This is the only paper of the Size you mention I can get. They all Write on Quarto Paper.
The Court goes to Barcelona to meet the Naples Family in September on the double Marriage. As no Business can be done here during that time the Minister going with the Court & as Barcelona is half way to Rome I wish you very much to obtain the Presidents permission for me to Visit the antient residence of Brutus & Cato. I can do it at the same time & shall be absent but a few Weeks.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Second postscript written on verso of cover. Postmarked New York, 19 May; docketed by Brent as received 22 May.



   
   JM to Pinckney, 19 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:325). Rose Campbell was a Baltimore ship captain who came to Madrid to pursue the case of the ship Clothier, which had been seized at Lima, Peru, in May 1800 for violating the Spanish law forbidding trade with Spanish colonies (David Humphreys to Cevallos, 6 Mar. 1801 [DNA: RG 59, DD, Spain, vol. 6]).



   
   Of Pinckney’s letters to JM here mentioned, only those of 14 Sept. 1801 (from Amsterdam), 22 Sept. 1801 (from The Hague), and 14 Mar. 1802 (from Madrid) have been found (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:112–13, 126).



   
   Chevalier Mariano Luis de Urquijo, the former first minister of state, had been supplanted by Pedro Cevallos Guerra in 1800 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:53 n. 2). For Urquijo’s dismissal, see Hilt, The Troubled Trinity, pp. 116–18.



   
   In a 24 Mar. 1802 letter to Cevallos (extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:479–80) that treated a number of topics at length, Pinckney challenged the legality of the Gibraltar blockade, following closely the seven points outlined in JM’s instructions of 25 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:199–202; see also Pinckney to JM, 6 Apr. 1802, n. 3).


